                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

  BILLIE THOMPSON, as personal                     )
  representative of the ESTATE OF DUSTY            )
  HEISHMAN,                                        )
                                                   )
                             Plaintiff,            )    Case No. 1:15-cv-01712-TWP-DML
                                                   )
                      v.                           )
                                                   )
  BRIAN BURNETT, DONALD SPIEGL,                    )
  WILLIAM BUECKERS, PHILLIP GREENE,                )
  and BILLY JOHNSON,                               )
                                                   )
                                                   )
                             Defendants.           )

                     ENTRY GRANTING CITY DEFENDANTS’
                  RENEWED MOTION FOR SUMMARY JUDGMENT

       This matter is before the Court on Defendants Brian Burnett, Donald Spiegl, William

Bueckers, Phillip Greene, and Billy Johnson (collectively, “City Defendants”), Renewed Motion

for Summary Judgment in Light of Seventh Circuit’s Ruling in Thompson v. Cope. (Filing No.

187.) For the reasons stated below, the Motion is granted.


                                    I.      DISCUSSION

       This case stems from the death of Dusty Heishman. In Indianapolis in October 2014,

Heishman was high on amphetamines and naked in the street. The City Defendants are law

enforcement officers that responded and tried to subdue Heishman. Paramedics arrived on the

scene and administered a sedative to Heishman, so he could be moved to an ambulance to be taken

to an arrestee holding room at a hospital. Soon, Heishman’s heart and breathing stopped. Despite

efforts to revive him, Heishman died several days later. Billie Thompson, as personal

representative of the Estate of Dusty Heishman (“Thompson”) sued, asserting federal Fourth
Amendment claims and state-law tort claims against the City Defendants and Defendants Health

and Hospital Corporation of Marion County and Medic Lance Cope (jointly, “Medical

Defendants”.) This Court issued rulings on summary judgment motions on which two interlocutory

appeals were filed by Medical Defendants. (see Filing No. 156, Filing No. 174). The United States

Court of Appeals for the Seventh Circuit on September 24, 2018 issued a Mandate (Filing No.

185), which instructed as follows:

        The denial of [Defendant Lance] Cope’s motion for summary judgment on the
        excessive force claim and the denial of defendants’ [Health and Hospital
        Corporation of Marion County and Cope] motion to dismiss the state-law claims
        are REVERSED, with costs. The case is REMANDED with instructions to
        dismiss the estate’s state-law claims without prejudice and to dismiss the federal
        claims against Cope with prejudice.

Id. at 4.

        Following the issuance of the Mandate, the City Defendants filed the instant Renewed

Motion for Summary Judgment in Light of Seventh Circuit’s Ruling in Thompson v. Cope. (Filing

No. 187.) City Defendants point out that on September 29, 2017, this Court issued its Entry on

City Defendants’ Motion for Summary Judgment, in which summary judgment was granted to the

City Defendants on all claims except the federal claim of failure to protect/intervene (Filing No.

154 at 33). In the Court’s summary judgment Entry, the Court found there was a “material dispute

regarding whether the officers had a realistic opportunity to intervene to prevent the harm from

Medic Cope’s use of force against Heishman,” id. at 28, and thus, summary judgment was denied

as to the failure to protect/intervene claim on that basis.

        City Defendants now argue that, because the Seventh Circuit has held that it was not clearly

established that Cope’s actions were subject to the Fourth Amendment, Thompson’s failure to

protect/intervene claim fails as a matter of law. They assert that a failure to protect/intervene claim

is based on the principle that “[t]he Fourteenth Amendment imposes an affirmative duty on all law

                                                   2
enforcement officials ‘to intervene to protect the constitutional rights of citizens from infringement

by other law enforcement officers in their presence.’” Moore v. Morales, 445 F. Supp. 2d 1000,

1009 (N.D. Ill. 2006) (quoting Anderson v. Branen, 17 F.3d 552, 557 (2d Cir. 1994)).

       City Defendants argue that the law enforcement officers in this case could not have failed

to intervene if Medic Lance Cope was not acting as a law enforcement officer subject to Fourth

Amendment limitations. They point to Seventh Circuit case law, which explains,

       An officer who is present and fails to intervene to prevent other law enforcement
       officers from infringing the constitutional rights of citizens is liable under § 1983
       if that officer had reason to know: (1) that excessive force was being used, (2) that
       a citizen has been unjustifiably arrested, or (3) that any constitutional violation has
       been committed by a law enforcement official, and the officer had a realistic
       opportunity to intervene to prevent the harm from occurring.

Yang v. Hardin, 37 F.3d 282, 287 (7th Cir. 1994).

       In the Mandate, the Seventh Circuit held it was not clearly established that Medic Lance

Cope was acting in a law enforcement capacity. In particular, the court held, “It was not clearly

established that a paramedic effects a ‘seizure’ within the meaning of the Fourth Amendment and

subjects himself to an excessive force claim by sedating an arrestee who is suffering from a medical

emergency to take the arrestee to the hospital.” (Filing No. 185 at 20.) City Defendants note that

this Court previously held in the summary judgment Entry that “there must be an underlying

constitutional violation to support a claim for failure to protect or intervene.” (Filing No. 154 at

27.) Thus, City Defendants officers’ liability is fully dependent on Medic Lance Cope’s liability,

and because it was not clearly established that Medic Lance Cope was affecting a seizure subject

to Fourth Amendment limitations, the officers had no reason to know a constitutional violation

was occurring and had no duty to intervene. Therefore, the City Defendants are protected by

qualified immunity, and there is no underlying constitutional violation to support a failure to

protect/intervene claim, and thus, summary judgment should be granted.

                                                  3
       In response, the Thompson acknowledges that the only remaining claim against City

Defendants is the failure to protect/intervene claim related to Medic Lance Cope’s use of force,

and the Seventh Circuit held that Medic Lance Cope’s use of force was not clearly established as

violative of the Fourth Amendment (Filing No. 201 at 2). Thompson states, “In light of the

opinions of this Court and the Seventh Circuit, the Plaintiff does not dispute that the Defendants’

Motion for Summary Judgment has merit.” Id. Furthermore, “[a]s a result, the Plaintiff does not

have a good faith basis to file a response in opposition to the City Defendants’ Motion for

Summary Judgment.” Id.


                                     II.    CONCLUSION

       Summary judgment in favor of City Defendants is appropriate on the sole remaining claim

of failure to protect/intervene because there is no underlying constitutional violation to support

such a claim. Thompson has conceded the propriety of summary judgment. Therefore, the Court

GRANTS City Defendants’ Renewed Motion for Summary Judgment (Filing No. 187).

       All claims have been fully resolved in this matter, the Court will issue final judgment under

separate order.

       SO ORDERED.



       Date: 11/8/2018




                                                4
Distribution:

Scott Leroy Barnhart                Thomas J.O. Moore
ATTORNEY AT LAW                     OFFICE OF CORPORATION COUNSEL
barnhart@kbindy.com                 thomas.moore@indy.gov

Brooke Smith                        Andrew R. Duncan
KEFFER BARNHART LLP                 RUCKELSHAUS KAUTZMAN
Smith@KBindy.com                    BLACKWELL BEMIS & HASBROOK
                                    ard@rucklaw.com

Mary M. Ruth Feldhake               Edward J. Merchant
BOSE MCKINNEY & EVANS, LLP          RUCKELSHAUS KAUTZMAN
mfeldhake@boselaw.com               BLACKWELL BEMIS & HASBROOK
                                    ejm@rucklaw.com

Philip R. Zimmerly                  John F. Kautzman
BOSE MCKINNEY & EVANS, LLP          RUCKELSHAUS KAUTZMAN
pzimmerly@boselaw.com               BLACKWELL BEMIS & HASBROOK
                                    jfk@rucklaw.com

Andrew J. Upchurch
OFFICE OF CORPORATION COUNSEL
andrew.upchurch@indy.gov




                                5
